t c memo united_states tax_court estate of algerine allen smith deceased james allen smith executor petitioner v commissioner of internal revenue respondent’ docket no filed date harold a chamberlain and michael c riddle for petitioner r scott shieldes for respondent supplemental memorandum findings_of_fact and opinion ruwe judge this case is before the court on remand from the court_of_appeals for the fifth circuit for further consideration consistent with its opinion in estate of smith v this memorandum opinion supplements our opinion in 108_tc_412 supplemented by 110_tc_12 revd vacated and remanded 198_f3d_515 5th cir - commissioner 198_f3d_515 5th cir reversing our decision in 108_tc_412 regarding the deductible amount of a claim against the estate for purposes of sec_2053 a vacating our judgment and remanding for a determination of the value of the claim against the estate as of decedent’s date of death findings_of_fact we stated the detailed and intricate facts of this case in our original opinion 108_tc_412 we summarize the relevant facts from that opinion and set forth additional findings_of_fact for purposes of deciding the issue on remand general facts on date algerine allen smith decedent as lessor entered into an oil gas and mineral lease with humble oil refining co humble pursuant to this lease agreement decedent retained a royalty interest in oil_and_gas production obtained from an 80-acre tract of land in wood county texas on date jessamine and frankie allen decedent’s aunts also entered into oil_and_gas leases with humble pursuant to which they retained royalty interests from the oil_and_gas ‘unless otherwise indicated all section references are to the internal_revenue_code in effect as of the date of decedent’s death and all rule references are to the tax_court rules_of_practice and procedure production obtained from certain tracts of land in wood county humble was subsequently acquired by exxon corporation exxon jessamine and frankie allen died in and respectively and decedent served as the independent executrix of both estates upon jessamine’s death decedent inherited a portion of jessamine’s interest in the leased property upon frankie’s death decedent inherited all of frankie’s interest in the leased property as well as the remaining portion of jessamine’s interest which frankie had previously inherited decedent’s frankie’s and jessamine’s interests in the wood county property were part of a unit formation known as the hawkins field unit hfu the texas railroad commission which regulates oil_and_gas operations in texas approved the hfu for unitization on date in a unit agreement effective date interest owners in the area utilized oil_and_gas rights pertaining to the unitized formation the unit agreement embraces interests of approximately big_number royalty interest owners’ and working_interest owners exxon is the sole unit operator of the hfu and possesses the exclusive right to conduct hfu operations pursuant to a unit operating_agreement between exxon and the other working_interest owners 7decedent jessamine and frankie were royalty interest owners exxon was the hfu’s largest working_interest owner - during the early operation of the hfu the federal government acting initially through the federal energy administration and later through the department of energy doe regulated the price of domestic_crude_oil through the application of two-tier price regulations under c f_r secs dollar_figure and dollar_figure producers were required to sell old crude_oil at the lower tier price and were allowed to sell new crude_oil at a higher price in date the doe filed suit against exxon as operator of the hfu the doe contended that exxon had misclassified crude_oil produced from the hfu which resulted in overcharges in violation of the doe’s petroleum price regulations exxon vigorously defended against the doe’s allegations nevertheless on date exxon announced to the hfu interest owners that it would begin to withhold amounts owed to the interest owners under exxon’s posted prices for the oil produced in justification for tendering less than the amount due under exxon’s classification of the oil exxon stated that it desired to create a fund for payment of any liability it might eventually have to the doe the amounts withheld represented the difference between the higher price charged by exxon and the lower price the doe contended was the maximum lawful selling_price exxon withheld these amounts from date to date - the date on which oil prices in the united_states were decontrolled in response certain hfu royalty interest owners filed suit against exxon in date in the u s district_court for the district of texas tyler division arguing that exxon was required to pay them the full amount of their royalty jarvis christian college v exxon corp docket no ty-80-432-ca the jarvis christian litigation on date decedent individually and as executrix for the estate of jessamine allen along with frankie and other members of the allen family the allen parties filed a motion to intervene as party plaintiffs in the jarvis christian litigation on date the district_court filed an order granting leave to intervene on date the u s district_court for the district of columbia ruled that exxon had violated the two-tier pricing regulations 561_fsupp_816 d d c exxon i the district_court entered judgment in favor of the doe and ordered exxon to make restitution to the u s treasury treasury of the full amount of hfu overcharges plus interest arising from sales of hfu crude_oil for the period date through date the total amount of the judgment exceeded dollar_figure million on date the temporary emergency court_of_appeals affirmed the district_court 773_f2d_1240 temp emer ct app on date exxon paid the judgment which amounted to just under dollar_figure billion with interest the amount_paid consisted of dollar_figure in overcharges dollar_figure in prejudgment_interest and dollar_figure in postjudgment interest on date exxon filed suit in the u s district_court for the eastern district of texas tyler division against the owners of royalty and mineral_interests in the hfu exxon v arnold docket no ty-88-110-ca e d tex date exxon’s suit was consolidated with the jarvis christian litigation at docket no ty-80-432-ca consolidated action exxon sought reimbursement from the interest owners of the amounts which it had paid to the treasury as a result of the doe litigation decedent individually and as the executrix of the estate of jessamine allen and frankie were parties to the suit the hfu royalty interest owners vigorously contested exxon’s claims on date the district_court issued an order declaring the threshold issue in the jarvis christian litigation to be the existence of a federal common_law reimbursement claim and ordering the parties to file dispositive motions as to that hereinafter we shall refer to this consolidated action as the jarvis christian litigation - issue pursuant to this order on date the hfu royalty interest owners filed a motion for judgment for lack of federal statutory or common_law claims asserting that neither federal statutory law nor common_law authorized any of exxon’s claims against them on date james m knowles mr knowles entered his appearance on behalf of the allen parties in the jarvis christian litigation in his notice of appearance mr knowles informed the district_court that negotiations between exxon and the allen parties were presently underway on date the district_court issued an order directing exxon to address certain of the royalty interest owners’ arguments in its order the district_court found that exxon had an implied cause of action under federal common_law for reimbursement however it noted that if called upon to rule today the court would be inclined to dismiss exxon’s claim against the royalty owners however the court is also aware that exxon has not fully addressed the above issues on date mr knowles advised decedent that in light of the order settlement discussions should be discontinued until exxon filed its reply to the order except that any proposals by exxon for a nominal or nuisance value should be considered on date a letter from r h kuhlmann mr kuhlmann on behalf of exxon was sent to mr knowles the letter stated that exxon was rejecting a settlement offer by the allen parties and --- - proposed a counteroffer of dollar_figure for exxon’s claim against the allen parties the counteroffer was not accepted on date exxon filed its brief addressing the royalty owners’ arguments in its brief exxon noted that the majority of claims had settled and indicated exxon’s willingness to settle the remaining claims on date the district_court issued an order finding that genuine issues of material fact existed as to whether exxon breached any duties owed to the royalty interest owners the district_court was also persuaded that exxon’s entire cause of action for reimbursement against the royalty interest owners was not barred by the doctrine_of collateral_estoppel although the factual findings regarding the reasonableness of exxon’s actions made in exxon i would preclude relitigation of the reasonableness of the same actions in the jarvis christian litigation on date the district_court also issued an order granting an oral motion for reverse bifurcation the district_court ordered that the trial on the damages issue in the case would precede trial on the liability issue by order dated date the district_court directed the parties to file any motions for summary_judgment with respect to the issue of whether exxon had suffered any damages pursuant to this order on date exxon filed a motion for partial summary --- - judgment and a brief in support of its motion against the royalty interest owners exxon argued that it should recover the pro_rata share of all amounts paid to the u s treasury as a result of the doe litigation including prejudgment and postjudgment interest also on date the royalty and working_interest owners filed a joint motion for summary_judgment and a memorandum in support of their motion against exxon in their accompanying memorandum the interest owners denied that any amounts were owed to exxon regardless of whether any liability under law could attach to them because exxon had not in fact suffered any loss in paying the approximately dollar_figure billion judgment on date the royalty interest owners filed a joint opposition to exxon’s motion for partial summary_judgment in the joint opposition the interest owners alleged that exxon had profited handsomely from its overcharges and that the elderly interest owners faced a very real risk that they would not be able to recoup in their lifetimes any payments made to exxon through tax-loss carryforwards to offset prior overpayments of income taxes attributable to the overcharges on date exxon filed a reply to the royalty interest owners’ joint opposition to exxon’s motion for partial summary_judgment in the allen parties expressly adopted the joint motion for summary_judgment filed on date - lo - its reply exxon denied the interest owners’ allegations and characterized them as unsupported and incorrect as a matter of law on date decedent as executrix of frankie’s estate filed a form_706 united_states estate and generation- skipping transfer_tax return the amount of dollar_figure was deducted as a claim against frankie’s estate pursuant to sec_2053 the attached schedule k debts of the decedent and mortgages and liens listed a debt described as exxon corporation settlement on overpayment of royalties the amount in contest was listed as dollar_figure and the amount unpaid to date and amount claimed as a deduction were listed as dollar_figure attached to the form_706 was a billing statement prepared by exxon for the period date through date showing frankie’s total share of the royalty interest as dollar_figure also attached to the form_706 was the letter dated date from mr kuhlmann to mr knowles ‘decedent’s name is signed on the line for signature s of executor s the following certification is contained above decedent’s signature under penalties of perjury i declare that i have examined this return including accompanying schedules and statements and to the best of my knowledge and belief it is true correct and complete declaration of preparer other than the executor is based on all information of which preparer has any knowledge rejecting a settlement offer and proposing a counteroffer of dollar_figure for exxon’s claim against the allen parties decedent died testate on date in texas james allen smith decedent’s son is the executor of decedent’s estate and he filed a form_706 on date on the form_706 the estate claimed a deduction of dollar_figure for a claim against the estate pursuant to sec_2053 the estate derived this amount from exxon’s contention that with interest the amount due from decedent for exxon’s claim was dollar_figure ’ net of interest exxon contended the amount due was dollar_figure on date respondent issued a notice_of_deficiency in the notice_of_deficiency respondent determined that the estate’s deduction for exxon’s claim against the estate was allowable in the amount of dollar_figure rather than dollar_figure because it has not been established that any greater amount is deductible under the provisions of the internal_revenue_code prior court proceedings the main issue for decision in this case was the amount the estate was entitled to deduct pursuant to sec_2053 for exxon’s claim against the estate in our original opinion we held that the amount of the estate’s sec_2053 deduction for exxon’s claim was limited to the amount ultimately paid in ‘this amount included amounts sought from jessamine’s and frankie’s interests which decedent had inherited settlement of the claim estate of smith v commissioner t c pincite additionally we had to decide the issue of whether the income_tax benefit derived by the estate as a result of the application of sec_1341 was an asset which increased the gross_estate id pincite we decided that it was holding that the taxable_estate had to be increased by the amount of sec_1341 relief that was attributable to the amount the estate paid to exxon in settlement of its claim id pincite the estate appealed our decision the court_of_appeals for the fifth circuit held that exxon’s claim must be valued as of the decedent’s date of death and thus must be appraised on information known or available up to but not after that date ’ estate of smith v commissioner f 3d pincite the court of tn a supplemental opinion we addressed a dispute by the parties regarding the rule computation 110_tc_12 the court_of_appeals for the fifth circuit noted although we are persuaded that on these facts the commissioner is not permitted to consider--much less rely exclusively on--the amount of the post-death settlement of the exxon claim when valuing decedent’s allowable estate_tax deduction we are also persuaded that the estate is not entitled to deduct the full amount that was being claimed by exxon at decedent’s death rather for the reasons that follow we conclude that the correct analysis requires appraising the value of exxon’s claim based on the facts as they existed as of death estate of 198_f3d_515 5th cir appeals did not perceive a meaningful distinction between the valuation of claims that are enforceable but questionable as to amount and claims where the amount is known but enforceability is in doubt id pincite ' the court_of_appeals stated the actual value of exxon’s claim prior to either settlement or entry of a judgment is inherently imprecise yet even a disputed claim may have a value to which lawyers who settle cases every day may well testify fully as measurable as the possible future amounts that may eventually accrue on an uncontested claim id pincite quoting 320_f2d_874 1st cir on remand we were instructed to admit and consider evidence of predeath facts and occurrences that are relevant to the date- of-death value of exxon’s claim without admitting or considering postdeath facts and occurrences such as the estate’s settlement with exxon id pincite the court_of_appeals quoting revrul_59_60 1959_1_cb_237 found the following words instructive to this case a determination of fair_market_value being a question of fact will depend upon the circumstances in each case no formula can be devised that will be generally applicable to the multitude of different valuation issues arising in estate and gift_tax cases a the court_of_appeals provided the following example for example if given the choice between being the obligor of a claim known to be worth dollar_figure million with a percent chance of being adjudged unenforceable or a claim known to be enforceable with a value equally likely to be dollar_figure million or zero a rational person would discern no difference in choosing between the claims as both have an expected value dollar_figure id pincite sound valuation will be based upon all the relevant facts but the elements of common sense informed judgment and reasonableness must enter into the process of weighing those facts and determining their aggregate significance id pincite the court_of_appeals then emphasized that every lawsuit is unique thus it is incumbent on each party to supply the tax_court with relevant evidence of predeath facts and occurrences supporting the value of the exxon claim advocated by that party id pincite the court_of_appeals also disagreed with our holding that the sec_1341 income_tax benefit that would arise from any payment of exxon’s claim was an asset includable in the gross_estate the court_of_appeals concluded that the value for estate_tax purposes of the contingent sec_1341 deduction was not a free-standing asset of the estate but was one of the factors to be considered in appraising the date-of-death value eventually assigned to exxon’s claim for purposes of the sec_2053 deduction id pincite the court_of_appeals noted of course once the tax_court determines on remand the gross value of the exxon claim for purposes of sec_2053 calculation of the sec_1341 income_tax benefit becomes a simple mathematical calculation the result of which will diminish the gross value of the exxon claim dollar for dollar to produce a net deduction from the estate id the court_of_appeals ultimately remanded the case for further proceedings consistent with the instructions provided in its opinion id pincite - - opinion the internal_revenue_code imposes a federal estate_tax on the transfer of the taxable_estate of a decedent who is a citizen or resident_of_the_united_states sec_2001 and sec_2002 sec_2053 allows a deduction from the gross_estate for claims against the estate that are allowable by the laws of the jurisdiction under which the estate is administered the issue for decision in the instant case is the value of exxon’s claim against the estate as of decedent’s date of death for purposes of determining the amount of the estate’s sec_2053 deduction burden_of_proof before the trial on remand the estate filed a motion to place burden_of_proof on respondent the estate argued that the court_of_appeals for the fifth circuit rejected respondent’s presumption of correctness and that the burden had shifted to respondent to prove the existence and amount of the deficiency we denied the estate’s motion prior to the trial on remand the court_of_appeals said nothing about rejecting respondent’s presumption of correctness rather the court_of_appeals said it is incumbent on each party to supply the tax_court with relevant evidence of predeath facts and occurrences supporting the value of the exxon claim advocated by that party estate of smith v commissioner supra pincite as explained -- - later respondent presented such evidence at the trial on remand but the estate declined to do so as a general_rule the commissioner’s determination bears a presumption of correctness and the burden_of_proof rests with the taxpayer rule a 290_us_111 86_tc_298 cf sec_7491 generally effective with respect to examinations commencing after date in the notice_of_deficiency respondent determined that the estate’s deduction for exxon’s claim against the estate was allowable in the amount of dollar_figure rather than dollar_figure because it has not been established that any greater amount is deductible under the provisions of the internal_revenue_code deductions are a matter of legislative grace and the taxpayer bears the burden of proving the entitlement to any deduction claimed 503_us_79 292_us_435 this burden includes establishing the amount of the deduction claimed time ins co v commissioner supra pincite 43_tc_135 citing 283_us_223 in 46_f3d_382 5th cir affg in part revg in part and remanding in part tcmemo_1992_168 the court_of_appeals for the fifth circuit held the burden of overcoming the presumption of correctness in a deduction case properly rests with the taxpayer who is the best source of information for determining entitlement to the claimed deductions in a deduction case therefore we apply the general_rule of not looking behind the notice_of_deficiency to determine whether it is arbitrary consequently the estate bears the burden of proving the amount of its sec_2053 deduction the law_of_the_case_doctrine the estate argues that it has met its burden of establishing the amount of its sec_2053 deduction because the parties stipulated to the fact with interest exxon in the jarvis christian litigation claimed dollar_figure from decedent the estate argues that this requires that the estate be allowed to deduct the entire dollar_figure the estate contends that sec_2053 and sec_20_2053-4 estate_tax regs provide for a deduction for the amount of an enforceable claim against the estate and not for the value of the claim we note that the estate in relying on its interpretation of the opinion of the court_of_appeals has decided not to follow the court of appeals’s guidance that it is incumbent on each party to supply the tax_court with relevant evidence of predeath facts and occurrences supporting the value of the exxon claim advocated by that party estate of smith v commissioner f 3d pincite nor does the estate give any deference to the court of appeals’s statement that we are also persuaded that the -- - estate is not entitled to deduct the full amount that was being claimed by exxon at decedent’s death id pincite rather the estate argues that this language was not necessary to the court of appeals’s decision and therefore the court’s instructions on valuing the claim constitute dicta under the law_of_the_case_doctrine the decision of a legal issue by an appellate court establishes the law of the case and must be followed in all subsequent proceedings in the same case at both the trial and appellate levels 486_us_800 979_f2d_1084 5th cir 94_tc_595 the issues the lower court is precluded from considering include those that were decided by the appellate court expressly or by necessary implication 887_f2d_553 5th cir pollei v commissioner supra the trial_court on remand must follow the appellate court’s mandate and it is guided and confined by that court’s decree and direction pollei v commissioner supra pincite the parties agree that exxon was seeking dollar_figure from decedent at the time of her death however contrary to the estate’s argument the court_of_appeals did not find that exxon’s claim was enforceable to the extent of this amount rather the court_of_appeals found that the amount of the estate’s sec_2053 deduction depended on the fair_market_value of exxon’s claim as of decedent’s date of death estate of smith v commissioner f 3d pincite the court_of_appeals provided the following explanation concerning the amount of the estate’s sec_2053 deduction although we are persuaded that on these facts the commissioner is not permitted to consider--much less rely exclusively on--the amount of the post-death settlement of the exxon claim when valuing decedent’s allowable estate_tax deduction we are also persuaded that the estate is not entitled to deduct the full amount that was being claimed by exxon at decedent’s death rather for the reasons that follow we conclude that the correct analysis requires appraising the value of exxon’s claim based on the facts as they existed as of death id pincite the court_of_appeals further stated the actual value of exxon’s claim prior to either settlement or entry of a judgment is inherently imprecise yet even a disputed claim may have a value to which lawyers who settle cases every day may well testify fully as measurable as the possible future amounts that may eventually accrue on an uncontested claim id pincite quoting 320_f2d_874 1st cir thus although exxon had a claim against decedent at the time of her death the amount exxon was seeking was not the amount the estate was entitled to deduct under sec_2053 a in 258_f3d_1265 11th cir the court_of_appeals for the eleventh circuit interpreted estate of smith v commissioner supra in a manner consistent with our view faced with a similar situation - - involving a claim_against_an_estate that court followed the reasoning and holding of the court_of_appeals for the fifth circuit and provided the following explanation in estate of smith the date of death value was not established when the fifth circuit chose to follow ithaca trust and disregard post-death events the date of death value was unknown the amount claimed by ms smith’s estate to be the date of death value was only the litigation demand amount being made by exxon at her date of death it was therefore necessary for the fifth circuit to request a recalculation upon remand we face a similar situation here we conclude that the sec_2053 deduction should be the value at mrs o’neal’s date of death we still however do not know what that value is as in estate of smith it is not necessarily the amount of the demand being made by the government at mrs o’neal’s death like the fifth circuit we must remand this case to the district_court for a recalculation of the deduction xk k x we find that no case holds that the value at the date of death is the demand amount dollar_figure being made here by the government at the date of death we therefore vacate the opinion of the district_court on this issue and remand for evidentiary hearing on valuation id pincite citations omitted the court_of_appeals for the eleventh circuit concluded by providing valuation instructions on remand nearly identical to those provided by the court_of_appeals for the fifth circuit id in the instant case the estate’s argument that it is entitled to deduct the full amount of exxon’s claim was rejected by the court_of_appeals when it remanded the case for a determination of the fair_market_value of exxon’s claim as of --- - decedent’s date of death ’ accordingly we follow the valuation instructions enunciated by the court_of_appeals in order to determine the proper amount of the estate’s sec_2053 a deduction valuation of exxon’s claim as of decedent’s date of death as mentioned earlier the estate’s only argument is that the law_of_the_case_doctrine entitles it to deduct the entire amount that exxon was seeking from decedent the estate failed to present other evidence supporting the value it advocates respondent did supply this court with relevant evidence of predeath facts and occurrences supporting the value of the exxon claim he advocates respondent relied on the report and testimony of his expert witness mark k glasser mr glasser to support his determination that the value of exxon’s claim as ‘indeed we presume that if the court_of_appeals for the fifth circuit believed that the amount exxon was seeking from decedent at the date of death was the measure of the value of the claim for purposes of the estate’s sec_2053 deduction then the court_of_appeals would have decided the case in the estate’s favor instead of remanding it to us with specific instructions for valuing the claim '2after remand by the court_of_appeals the only document submitted into evidence by the estate was a copy of the transcript of a rule hearing conducted after our original opinion at trial on remand the estate did not present any witnesses or submit any expert reports the only evidence submitted by the estate at trial was in the form of an oral stipulation between the parties that david j beck was the attorney who had been retained to represent exxon to file the complaint that was filed in the jarvis christian litigation and mr beck was retained to pursue exxon’s claim against the royalty owners which he in fact did -- - of decedent’s date of death was not more than dollar_figure mr glasser has practiced law for years focusing principally upon oil_and_gas securities and general corporate litigation he has served as counsel to a number of oil companies and has handled numerous oil_and_gas litigation disputes including disputes over royalty claims in mr glasser began training to become a mediator since that time he has mediated approximately cases including oil_and_gas disputes involving claims by and against major oil companies he has authored publications on mediation and arbitration of disputes and also trained other mediators and arbitrators we find that mr glasser a lawyer who has settled and mediated numerous cases involving disputes similar to the one between exxon and decedent is qualified to render his opinion as an expert for purposes of this case see eg 130_f3d_657 5th cir discussing when a lawyer may testify as an expert witness estate of davis v commissioner tcmemo_1993_155 estate of lennon v commissioner tcmemo_1991_360 smith inc v commissioner tcmemo_1977_23 mr glasser identified his assigned task as ascertaining the value of exxon’s claim as of decedent’s date of death and offering an expert opinion on the value of the claim as of that time mr glasser relied primarily on documentary_evidence relating to the jarvis christian litigation mr glasser’s - - opinion was based principally upon the district court’s orders issued before decedent’s death regarding the liability issue in that case in mr glasser’s opinion the documents relating to the jarvis christian litigation indicated that there was a great deal of uncertainty surrounding exxon’s claim against the royalty owners on one hand the district_court found that exxon had the right to seek recovery from the royalty owners under a theory of equitable_recoupment on the other hand mr glasser believed that the district court’s orders were discouraging to exxon concerning the probability that exxon would prevail on its claim mr glasser believed that exxon and the royalty owners at the time of decedent’s death could have anticipated that there was a greater likelihood that exxon would be awarded substantially less than all of the damages that it claimed as part of his valuation determination mr glasser relied on the district court’s orders entered on august and date in the date order the district_court declared that exxon had a viable cause of action for eguitable recoupment against the royalty owners but it also noted that the court was inclined to dismiss exxon’s claim against the royalty owners in the date order the district_court stated that it remains persuaded that exxon at least owed the royalty interest owners the duty to act as a reasonably prudent -- - operator and perhaps owed an even higher fiduciary or ‘quasi- fiduciary duty’ mr glasser concluded that the net effect of the two orders could only have greatly encouraged the royalty owners and correspondingly discouraged exxon about the probability that exxon would prevail on its claim against the royalty owners additionally mr glasser believed that the district_court would have found it inequitable for the royalty owners to be accountable for any interest that accrued as a result of exxon’s perceived intractability before the doe thus mr glasser felt that the orders would have motivated exxon to settle the royalty owners’ cases on a highly discounted basis on the basis of mr glasser’s personal experience representing companies of exxon’s stature in controversial matters such as doe litigation he believed exxon would be eager to end the matter quickly and discreetly mr glasser also considered the fact that mr knowles the attorney for the allen parties whom mr glasser described as a most able practitioner of oil_and_gas litigation had recommended rejection of exxon’s offer to settle the claims against the allen parties in order to make a valuation determination mr glasser took into consideration evidence of predeath events and he assigned mathematical probabilities to whether the royalty owners would be held liable to exxon exxon’s claim for recoupment of the base_amount paid to the doe and exxon’s claim for - recoupment of prejudgment and postjudgment interest mr glasser felt that there was not more than a 50-percent probability that a jury would find in favor of exxon on the liability issue assuming exxon did obtain a favorable ruling on the liability issue mr glasser felt that there was not more than a 50-percent probability that exxon would be awarded decedent’s pro_rata portion dollar_figure of the base_amount paid_by exxon to the doe judgment finally mr glasser felt that there was not more than a 30-percent probability that exxon would recover the dollar_figure of prejudgment and postjudgment interest that it paid to the doe attributable to decedent’s pro_rata share applying all these probabilities mr glasser ultimately determined that the value of the exxon claim as of decedent’s date of death was dollar_figure mr glasser provided the following chart summarizing his calculations probability of affirmative findings on liability oe probability of assessment of damages on dollar_figure base paid_by exxon or dollar_figure le sec_50 liability discount dollar_figure probability of assessment of pre- and post-judgment interest of dollar_figure or dollar_figure le sec_50 liability discount dollar_figure total sec_475 dollar_figure - - in addition to the report and testimony of mr glasser other evidence indicates that the value of exxon’s claim as of decedent’s date of death was significantly less than the amount exxon was seeking from decedent we note the contents of the form_706 signed by decedent on date under penalties of perjury and filed by decedent in her capacity as executrix of frankie’s estate the form_706 with its accompanying schedules and statements including mr kuhlmann’s letter that was attached to the form indicates that exxon was willing to settle its claim against all the allen parties for dollar_figure despite the fact that the allen parties rejected this offer presumably because they thought exxon’s proposal was too high decedent as executrix for frankie’s estate deducted the amount of exxon’s offer of dollar_figure to settle claims against all of the allen parties the full amount of exxon’s claim against frankie was dollar_figure the parties agree that exxon was seeking dollar_figure from decedent at the time of her death this amount included amounts sought from jessamine’s and frankie’s interests which decedent had inherited thus exxon’s counteroffer was approximately percent of the total amount it was seeking from the allen parties ’ this counteroffer by exxon to the allen parties was 3big_number big_number -- p7 - not accepted ’ additionally the evidence in the record indicates that the jarvis christian defendants vigorously contested exxon’s claims these facts including mr glasser’s testimony support a finding that the fair_market_value of exxon’s claim as of decedent’s date of death was significantly less than the amount exxon was seeking and not more than the dollar_figure allowed in the notice_of_deficiency at trial on remand the estate objected under fed r evid to the introduction of exhibit which was the letter containing the settlement offer from exxon to the allen parties exhibit was included in the second supplemental stipulation of facts that was filed prior to the trial on remand the second supplemental stipulation of facts states that any relevance objection may be made with respect to all or any part of this stipulation at or before the time of trial but all other evidentiary objections are waived unless specifically expressed in this stipulation in the second supplemental stipulation of facts the estate objected to exhibit only on the grounds of relevance and hearsay a fundamental rule_of evidence is that an objection not timely made is waived 549_f2d_1263 9th cir fed r evid a in the instant case the estate waived all evidentiary objections to exhibit except for relevance and hearsay and failed to make a timely objection see eg 943_f2d_1453 5th cir fed r evid a in any event the estate did not raise an objection based on fed r evid to the admission of exhibit which was the estate_tax_return for frankie allen which decedent signed and filed in her capacity as executrix of frankie’s estate the same settlement offer from exxon to the allen parties was included in the estate_tax_return see supra pp additionally we note that settlement evidence may be admissible where it relates to a claim other than the one being litigated 111_f3d_758 10th cir or where it is for a purpose other than to prove liability for or invalidity of the claim or its amount 528_f2d_1072 5th cir fed r evid - - sec_1341 income_tax benefit and its effect on the value of exxon’s claim sec_1341 allows an income_tax deduction to a taxpayer who previously received taxable_income under a claim of right but who must later repay some or all of that income for cash_method taxpayers the deduction is taken when computing income_tax_liability for the year of the repayment sec_1341 in its opinion the court_of_appeals for the fifth circuit stated that the deduction under sec_1341 was a factor to consider in determining the date-of-death value of exxon’s claim because the deduction results in an income_tax benefit to the estate estate of smith v commissioner f 3d pincite the estate argues that the sec_1341 income_tax benefit relates to the right to an income_tax refund which did not exist on decedent’s date of death the estate contends that the court of appeals’s instructions not to consider evidence of postdeath occurrences when determining the date-of-death value of exxon’s claim precludes this court from considering this issue the estate’s argument is contrary to the express language contained in the court of appeals’s opinion on the issue of the sec_1341 income_tax benefit the court_of_appeals provided of course once the tax_court determines on remand the gross value of the exxon claim for purposes of sec_2053 calculation of the sec_1341 income_tax benefit becomes a simple mathematical calculation the result of which will diminish the gross value of the exxon claim dollar for dollar to - - produce a net deduction from the estate id pincite the court_of_appeals also provided the following instructions thus on remand when appraising the net value of the deduction allowed the estate under sec_2053 a account must be taken of the sec_1341 income_tax benefit that would have inured to the benefit of the estate if it had ultimately been held liable or settled for a sum equal to the appraised date-of-death gross value of exxon’s claim id pincite fn reference omitted on the basis of the court of appeals’s instructions we reject the estate’s contention that we are precluded from considering the sec_1341 income_tax benefit in valuing exxon’s claim respondent calculated the amount of the sec_1341 income_tax benefit using mr glasser’s determination that exxon’s claim was worth dollar_figure respondent relied on the findings in our prior opinion in 110_tc_12 addressing the proper method for computing an income_tax_credit and resulting overpayment under sec_1341 and b and determined that the amount of the inchoate sec_1341 income_tax benefit affecting the value of the sec_2053 a deduction was dollar_figure respondent subtracted this amount from mr glasser’s valuation of exxon’s claim resulting in a net value of dollar_figure although this amount is less than the amount previously allowed in the notice_of_deficiency respondent does not seek to reduce the estate’s sec_2053 deduction below the dollar_figure amount allowed in the notice_of_deficiency -- - we find that the net fair_market_value of exxon’s claim at the time of decedent’s death was not more than dollar_figure conclusion valuing a lawsuit can be a difficult task as the court_of_appeals noted the actual value of exxon’s claim prior to either settlement or entry of a judgment is inherently imprecise yet even a disputed claim may have a value to which lawyers who settle cases every day may well testify fully as measurable as the possible future amounts that may eventually accrue on an uncontested claim estate of smith v commissioner f 3d pincite quoting 320_f2d_874 lst cir see also estate of davis v commissioner tcmemo_1993_155 a lawsuit is not the type of asset either tangible or intangible which readily fits within the categories of things regularly_traded in commerce the court_of_appeals also noted obviously the position of a defendant in a pending lawsuit is not a thing commonly bought or sold there is certainly no ready market in which the estate could pay another to assume its place as the subject of exxon’s claim estate of smith v commissioner supra pincite n the evidence indicates that respondent and mr glasser studied the instructions set forth by the court_of_appeals and attempted to adhere to those instructions in reaching their valuation determinations in reaching our decision we have evaluated the evidence presented in a manner we believe is consistent with the instructions provided by the court_of_appeals for the fifth circuit respondent presented credible_evidence --- - supporting a valuation of exxon’s claim that is below the amount previously allowed as a deduction in the notice_of_deficiency nevertheless respondent does not seek to reduce the amount of the estate’s sec_2053 deduction for exxon’s claim below the dollar_figure allowed in the notice_of_deficiency on the other hand the estate failed to produce evidence of the value of exxon’s claim in accordance with the instructions provided by the court_of_appeals for the fifth circuit instead arguing that it is not required to follow those instructions consequently the estate has failed to establish that it is entitled to a deduction in excess of the amount allowed in the notice_of_deficiency ’ accordingly we hold that the estate’s sec_2053 a deduction is limited to dollar_figure decision will be entered under rule ‘this court has previously noted that where the burden_of_proof rests with the taxpayer the failure to present sufficient evidence establishing fair_market_value generally results in the taxpayer’s failure to carry his burden_of_proof and allows holding for the commissioner even if the valuation of the commissioner’s expert is ultimately rejected see 80_tc_872 affd 757_f2d_1208 lith cir leibowitz v commissioner tcmemo_1997_243
